DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the antifungal agent on page 2 of the remarks filed 10/03/2022 is noted.  Upon complete examination of the claims, the examiner has concluded that the claimed species are obvious variants and the species election set forth in the restriction requirement mailed 08/23/2022 is hereby withdrawn.

Claims 1-18 are pending and under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record).

With regard to claim 1, Masuda discloses a composition containing the antifungal active substance luliconazole, middle chain triglycerides (i.e. medium chain triglycerides), and ethanol (i.e. a volatile component; Table 4 on page 8). Masuda’s composition is to treat nail fungus (i.e. tinea unguium; 0068). Masuda does not include ethyl lactate. 
Meyer discloses that ethyl lactate enhances permeation across the nail (claims 1 and 2). It would have been prima facie obvious to add ethyl lactate to Matsuda’s composition. One having ordinary skill would have been motivated to do so in order to improve penetration of the active agent across the nail. The skilled artisan would have had reasonable expectation of success because this would merely require adding the known permeation enhancer, ethyl lactate, to Matsuda’s composition.
With regard to claims 2-4, Meyer discloses a concentration range of 1 to 99 % by weight for the “one or more C1-C4-alkyl esters of lactic acid” (i.e. the ethyl lactate).  This range overlaps with the ranges recited in the instant claims.  See MPEP 2144.05(I):  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With regard to claims 5-7, in the example cited above, the middle-chain triglycerides (i.e. the medium chain triglycerides) are present at 10% by weight).  This falls inside the ranges recited in the instant claims.  
With regard to claims 8 and 9, the luliconazole is present in an amount of 1 % by weight.  This falls within the ranges recited in instant claims 8 and 9.  
With regard to claim 10, as noted above, the volatile component is ethanol.
With regard to claim 11, the ethanol is present in the composition at about 69% by weight.  This falls within the range recited in claim 11.
With regard 18, as noted above, the antifungal agent is luliconazole.  
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record) as applied to claims 1-11 and 18 above, and further in view of Muse et al. (US 2005/0287179; publication date: 12/29/2005). 

The relevant disclosures of Masuda and Meyer are set forth above.  Neither reference discloses an acid value for the ethyl lactate.
Muse discloses that ethyl lactate has acid values that reach a maximum at 1, which overlaps with the range 0-0.5 recited in claim 12.  It would have been prima facie obvious to use ethyl lactate having an acid value of 0-0.5 as a means to optimize the acidity of the composition, which in turn can affect suitability for application to skin and tendency of the ingredients contained in the composition to degrade.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record) as applied to claims 1-11 and 18 above, and further in view of Bhushan et al. (US 2015/0342848; publication date: 12/03/2015).  

The relevant disclosures of Masuda and Meyer are set forth above.  Neither reference discloses including disodium edetate hydrate in the composition.  
Bhushan discloses that “Chelating agents offers a wide range of sequestrants to control metal ions in aqueous systems. By forming stable water soluble complexes with multivalent metal ions, chelating agents prevent undesired interaction by blocking normal reactivity of metal ions. EDTA (ethylenediamine tetraacetate) is a good example of common chelating agents which have nitrogen atoms and short chain carboxylic groups.”  (0060)
It would have been prima facie obvious to add a chelating agent to Masuda’s composition.  The artisan of ordinary skill would have been motivated to do so in order to protect against reactive metal ions.  The skilled artisan would have had reasonable expectation of success because adding common chelating agents such as EDTA and its salts and hydrates is routine in the pharmaceutical arts.  Bhushan discloses disodium edetate and discloses further that the chelating agent may be administered in the form of a hydrate or salt (0101).  It would have been prima facie obvious to use disodium edetate hydrate as the chelating agent in Masuda’s invention because this is a commonly used substance for this purpose.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record) and Bhushan et al. (US 2015/0342848; publication date: 12/03/2015) as applied to claims 1-11, 13, and 18 above, and further in view of Damani et al. (US 4,514,385; issue date: 04/30/1985).  

The relevant disclosures of Masuda, Meyer, and Bhushan are set forth above.  Bhushan discloses preferred ranges for their antimicrobial composition that fall outside the scope of the claimed range of 0.0001 to 0.001% by weight.  
Damani discloses that chelating agents such as EDTA can be used in pharmaceutical compositions in amounts up to about 0.3% by weight to stabilize compositions (col 3, lines 59-65). 
It would have been prima facie obvious to use EDTA (or salts or hydrates thereof) in any amount up to 0.3% by weight.  One having ordinary skill in the art would have recognized that the requisite amount of EDTA would depend upon the amount of metal ion expected to be present in the composition, which in turn would depend upon the source and identity of the ingredients and degree of contamination with metal that may be found.  As this would vary widely depending upon the ingredients present in the formulation, the examiner does not consider the range in amount of EDTA required by the instant claims to patentably define over the cited prior art.  One having ordinary skill in the art would have had the understanding and ability to test for the amount of metal ion present in the composition and add a sufficient amount of chelating agent to sequester the ion and protect sensitive ingredients.  Moreover, the instant specification does not attribute any particular importance to the amount of disodium edetate hydrate present in the composition.   See MPEP 2144.05.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record) as applied to claims 1-11 and 18 above, and further in view of Watanabe et al. (WO 2017/047602; publication date: 03/23/2017; effectively filed date: 09/14/2016; available as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2); cited in the IDS filed 05/29/2020; citing the US National Stage US 2019/0055199 as an English translation).  

The relevant disclosures of Masuda and Meyer are set forth above.  Neither reference discloses the substances claimed in claims 15 and 16.
Watanabe discloses that the following substances are antifungal agents (abstract) at page 8 and page 30: 


    PNG
    media_image1.png
    157
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    142
    276
    media_image2.png
    Greyscale

It would have been prima facie obvious to use either of these substances in the formulation disclosed by Matsuda because they were known for the same purpose as luliconazole.  See MPEP 2144.06. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0238606; publication date: 08/27/2015; of record) in view of Meyer et al. (US 6,740,326; issue date: 05/25/2004; of record) as applied to claims 1-11 and 18 above, and further in view of Pillai et al. (US 2015/0148378; publication date: 05/28/2015).  

The relevant disclosures of Masuda and Meyer are set forth above.  Neither reference discloses efinaconazole as the antifungal agent.
Pillai discloses that efinaconazole can be used to treat onchomycosis (0027).  
It would have been prima facie obvious to use efinaconazole in Masuda’s composition because it was known for the same purpose as luliconazole.  Please refer to MPEP 2144.06.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617